DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Shenoi(USPubN 2011/0234902)) does not disclose, with respect to claim 1, a method in a media device for distributing audio to wireless speakers while content comprising the audio is being played on a display device, wherein the media device includes a single wireless radio, the method comprising: determining that the media device is not a source of the content, such that the media device does not need to stream the content over a first wireless network; informing the audio speakers to switch from the first wireless network to a second wireless network; disconnecting the media device from the first wireless network; establishing the second wireless network; and providing the audio to the wireless speakers for playback over the second wireless network as claimed.  Rather, Shenoi discloses a method includes synchronizing audio and video streams including applying a time-stamp to a block of a audio buffer in an audio path; applying a time-stamp to a block of a video buffer in a video path; reading the block from the audio buffer; reading the block from the video buffer; and aligning the audio path and the video path by introducing a variable delay to one member selected from the group consisting of the audio path or the video path to substantially equalize the end-to-end delay of both the audio path and the video path. An apparatus includes a digital to analog convertor for synchronizing audio and video including an audio buffer in an audio path, each block of the audio buffer having an audio time-stamp; and a video buffer in a video path, each block of the video buffer having a video time-stamp, wherein the audio path and the video path are aligned by introducing a variable delay to one member selected from the group consisting of the audio path or the video path to substantially equalize the end-to-end delay of both the audio path and the video path.  The same reasoning applies to claims 7 and 13 mutatis mutandis.  Accordingly, claims 1-19 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNGHYOUN PARK/Examiner, Art Unit 2484